 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    NOSHERWAN KHAN RAJA,                                 Case No. 2:19-CV-00757-GMN-EJY
 5                   Plaintiff,
                                                                              ORDER
 6            v.
 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT,
 8
                     Defendants.
 9

10          Plaintiff is proceeding in this action pro se and has requested authority pursuant to 28 U.S.C.
11   § 1915 to proceed in forma pauperis. ECF No. 2. Plaintiff also submitted a Complaint attached to
12   his in forma pauperis application on May 2, 2019.
13   I.     In Forma Pauperis Application
14          Plaintiff has submitted the affidavit required by § 1915(a) showing an inability to prepay
15   fees and costs or give security for them. ECF No. 2. Accordingly, the request to proceed in forma
16   pauperis will be granted pursuant to 28 U.S.C. § 1915(a). The Court will now review Plaintiff’s
17   Complaint.
18   II.    Screening the Complaint
19          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
20   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
21   and dismiss claims that are frivolous, malicious, file to state a claim on which relief may be granted
22   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
23   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
24   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
25   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
26   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556
27   U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them
28                                                     1
 1   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 2   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,

 3   556 U.S. at 678).

 4          In considering whether the complaint is sufficient to state a claim, all allegations of material

 5   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 6   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 7   standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must provide

 8   more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 9   A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is clear the

10   complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should be given

11   leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v. United

12   States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13          Here, Plaintiff alleges claims of religious and national origin discrimination against

14   Defendant. To sufficiently allege a prima facie case of discrimination in violation of Title VII to

15   survive a § 1915 screening, Plaintiff must allege: (a) he belongs to a protected class; (b) he was

16   qualified for the job for which he applied; (c) he was subjected to an adverse employment action;

17   and (d) similarly situated employees not in his protected class received more favorable treatment.

18   See Shepard v. Marathon Staffing, Inc., 2014 U.S. Dist. Lexis 76097, *5 (D. Nev. June 2, 2014)

19   (citing Moran v. Selig, 447 F.3d 748, 753 (9th Cir. 2006)). In screening Plaintiff’s complaint and

20   construing it liberally, the Court looks in part to the attachments provided. See Swartz v. KPMG

21   LLP, 476 F.3d 756, 763 (9th Cir. 2007) (courts may generally consider allegations contained in

22   pleadings, as well as exhibits attached to the complaint). Plaintiff’s complaint attaches his right to

23   sue letter as well as a letter from the EEOC that indicates Plaintiff’s filing with the Nevada Equal

24   Rights Commission was untimely. However, the EEOC letter refers only to when Plaintiff “signed

25   and filed” his charge of discrimination. There is no information about when Plaintiff commenced

26   his efforts to file such a charge. Thus, it may be that Plaintiff’s claims are timely or untimely.

27

28                                                     2
 1           However, even if Plaintiff’s claims are timely, his religion and national original race

 2   discrimination claims fail to sufficient allege facts upon which relief may be granted pursuant to

 3   the standards established in Iqbal, 556 U.S. at 679. That is, Plaintiff must demonstrate a plausible

 4   claim for relief, which is more than a “mere possibility of misconduct.” Id. Further, “[a] claim has

 5   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 6   reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. Plaintiff

 7   has not met the pleading standards or alleged sufficient facts to establish more than he is a member

 8   of a protected class and that he suffered an adverse employment action.

 9           The Court therefore will dismiss Plaintiff’s complaint without prejudice for the Plaintiff to

10   file an amended complaint that meets the jurisdiction and pleading requirements.

11           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

12   Complaint.” The amended complaint must contain a short and plain statement of the grounds for

13   the Court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the amended complaint must

14   contain a short and plain statement describing the underlying case and Defendant’s conduct that

15   constitutes discrimination. See Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of Civil

16   Procedure adopt a flexible pleading standard, Plaintiff still must give the Defendant Las Vegas

17   Metropolitan Police Department fair notice of the Plaintiff’s claims against it and Plaintiff’s

18   entitlement to relief.

19           Additionally, Plaintiff is advised that if he files an amended complaint, the original

20   complaint (ECF No. 2-1) no longer serves any function in this case. As such, the amended

21   complaint must be complete in and of itself without reference to prior pleadings or other documents.

22   The Court cannot refer to a prior pleading or other documents to make Plaintiff’s amended

23   complaint complete.

24           IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

25   Pauperis (ECF No. 1) is GRANTED. Plaintiff will not be required to pay the filing fee in this

26   action. Plaintiff is permitted to maintain this action to conclusion without the necessity of

27

28                                                    3
 1   prepayment of any additional fees or costs or the giving of a security for fees or costs. This Order

 2   granting leave to proceed in forma pauperis does not extend to the issuance of subpoenas at

 3   government expense.

 4          IT IS FURTHER ORDERED that the Clerk of the Court must file Plaintiff’s complaint

 5   (ECF No. 1-1).

 6          IT IS FURTHER ORDERED that the Complaint (ECF No. 2-1) is DISMISSED without

 7   prejudice for failure to state a claim upon which relief can be granted, with leave to amend. If

 8   Plaintiff chooses to file an amended complaint, Plaintiff must file the amended complaint within

 9   30 days from the date of this Order.       Failure to comply with this Order may result in a

10   recommendation that this action be dismissed.

11

12          DATED THIS 16th day of August, 2019.

13

14

15                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28                                                   4
